DETAILED ACTION
This communication is a Final Action in response to correspondence filed on August 19, 2021. Claims 1, 6, 8, and 14 have been amended. Claim 20 has been cancelled. Claim 21 has been added. Claims 1-19 and 21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021 was filed after the mailing date of the Office action on July 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is missing a conjunction prior to the last limitation. Examiner suggests adding “and” prior to the last limitation.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 is missing a conjunction prior to the last limitation. Examiner suggests adding “and” prior to the last limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to disclose “executing a first execution plan that has been generated for a first query . . . receiving a second query that is equivalent to the first query; and . . . using the execution time data, that is associated with the first execution plan, to determine an amount of time to devote to processing, during compilation of the second query, dynamic statistics,” as recited by independent claim 8 (emphasis added).  Applicant’s published specification recites that “[t]he budget may be expressed as a percentage of, for example, the most recent execution time of the query, an average of past execution times of the query, or the median past execution time. For example, a default budget may be 2%, meaning 2% of a past (or most recent) execution time is devoted to processing dynamic statistics, which may include gathering the dynamic statistics” (see [0214], emphasis added). 
According to the specification, the budget for processing dynamic statistics of a specific query is determined using the past execution time of the same specific query. However, the specification does not disclose determining the budget for processing dynamic statistics of a query using the execution time of an equivalent query. Thus, the specification does not support “executing a first execution plan receiving a second query that is equivalent to the first query; and . . . using the execution time data, that is associated with the first execution plan, to determine an amount of time to devote to processing, during compilation of the second query, dynamic statistics,” as recited by independent claim 8 (emphasis added). Examiner suggests revising independent claim 8 to recite “receiving a second query that is the same as the first query” or “receiving a second query that is identical to the first query.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis (US Patent No. 6,366,901) in view of Burger (US Publication No. 2010/0153431).

As to claim 8, Ellis teaches a method comprising:
executing a first execution plan [execution plan found in cache or selected by way of the statistics] that has been generated for a first query and that references one or more database objects [tables] (see e.g., col. 11, lines 29-55 for the execution plan cache being searched for an execution plan that was previously identified for the same query, if at step 240, an execution plan is found in cache, at step 244 a determination being made as to whether the table definitions have changed for the tables effected by the execution plan, if at step 244 the table definitions for the tables effected by the execution plan have not changed, at step 248 a determination being made as to whether the statistics for any of the tables accessed by the execution plan have changed since the plan was developed, and if at step 248 it is determined that the statistics have not changed for any of the tables accessed by the execution plan, the execution plan being queued for execution at step 250 and col. 12, lines 7-13 for an execution plan being selected by way of the statistics derived at step 242 and the execution plan being queued for execution. An execution plan is generated for a first query by finding the execution plan in cache or selecting the execution plan by way of statistics. The generated execution plan references one or more tables and is executed.);
receiving a second query that is equivalent to the first query (see e.g., col. 11, lines 29-55 for the execution plan cache being searched for an execution plan that was previously identified for the same query. After an execution plan for a first query is stored in an execution plan cache, the same query is received again.); and 
after receiving the second query, processing, during compilation of the second query, dynamic statistics about the one or more database objects (see e.g., col. 9, lines 15-22 for meta-data including statistics that exist for columns that potentially may need be accessed by the execution plan and additionally, the meta-data comprising a list of columns that need to be accessed but for which there have been no statistics generated, col. 11, line 56 – col. 12, line 6 for if no execution plan is located in cache at step 240, or an execution plan has become outdated and discarded at step 246, at step 242 meta-data being generated, at step 252 a determination being made as to whether the statistics for the tables have become outdated, if so, the statistics being out of date and the statistics for the particular table being refreshed at step 254, and after refreshing the data, the meta-data being regenerated at step 242 and col. 12, lines 7-14 for a guess being made as to any statistics that are not available. After receiving the second query, during compilation of the second query, existing statistics about the one or more tables are dynamically generated for columns that potentially need to be accessed by the execution plan. Next, the existing statistics for tables that have become outdated are dynamically refreshed. After the refreshing, the existing statistics about the one or more tables are dynamically re-generated. Then, guesses are dynamically made as to unavailable statistics.).
Ellis does not specifically disclose storing execution time data that indicates a time to execute the first execution plan; and after receiving the second query, using the execution time data, that is associated with the first execution plan, to determine an amount of time to devote to processing the statistics about the one or more database objects. However, Burger teaches
storing execution time data that indicates a time to execute the first execution plan (see e.g., [0010] for resources including time and [0032] for a log table stored in a log database including one or more entries associated with executions of one or more SQL statements being accessed and an entry being a row in the table that includes one or more columns related to SQL statements such as those described above including, but not limited to, an identification of the SQL statement, an identification of the workload, the type of alert, the amount of resources consumed, and the amount of resources consumed in excess of the resource threshold. The amount of time to execute a query is stored.); and
after receiving the second query, using the execution time data, that is associated with the first execution plan, to determine an amount of time to devote to processing the statistics about the one or more database objects (see e.g., [0028] for a portion of the log or "window" being defined that is relevant for determining whether statistics collections are effective and in some example embodiments this window including all logged queries that meet the following statistics criteria: have one or more associated alerts describing a performance exception as logged by the AND ALERTS option; have one or more recommendations as logged by the CHECK STATISTICS option; and have a log creation timestamp such that the age of the log entry falls within a user configured time window (e.g., occurred within the last 24 hours), [0029] for logged queries that qualify from applying the above criteria being grouped first by their recommended collection column or index and then optionally by their assigned workload identifier, within each group, the costs of the excess resources consumed (as logged by the AND ALERT option) being aggregated for all queries within the group, and this aggregated value representing the minimum query cost savings that would need to occur to avoid future alerts on the recommended column or index, [0030] for an assumption being made that the query savings needed to avoid future alerts could be realized and therefore a statistics collection on a given column or index is cost effective if the collection cost is less than this minimum required query savings amount and this comparison being summarized below in an example formula to trigger the collection of statistics: Triggering Criteria: Collect Statistics Cost<Sum(Required Query Cost Savings), and [0033] for the estimated cost and the estimated resource savings being measured in seconds. When the first query and the second query fall within the same time window and include the same recommended statistics collection column, the execution time of the first query is used to determine an amount of time to devote to processing the statistics about the recommended statistics collection column.).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the query optimization process of Ellis to store execution time data that indicates a time to execute the first execution plan; and after receiving the second query, use the execution time data, that is associated with the first execution plan, to determine an amount of time to devote to processing the statistics about the one or more database objects, as taught by Burger, for the benefit of avoiding wasteful statistics collections that are not likely to remedy long query execution times (see e.g., Burger, [0022] and [0037]).

As to claim 21, the limitations of parent claim 8 have been discussed above. Ellis teaches wherein:
executing the first execution plan comprises generating first statistics about a database object in the first execution plan (see e.g., col. 10, lines 52-60 for an update, insert, or delete associated with an execution plan being executed in the database, it being determined if the update, insert, or delete was performed on a column for which statistics are being maintained, and if a column for which statistics are being kept has been updated, at step 224, the row modification counter for the table being incremented and col. 10, lines 61-67 for when the row modification counter for a particular table reaches a threshold value, the statistics related to that table being updated. Executing an execution plan comprises generating statistics about a table in the execution plan when an execution plan’s update, insert, or delete performed on a column of the table causes a row modification counter for the table to be incremented to a threshold value.);
the method further comprises storing, in association with the database object, the first statistics (see e.g., col. 5, line 65 – col. 6, line 10 for sysindexes table 154 containing information regarding each table in the database and for example, statistics information such as is described below being stored in sysindexes table 154 along with other information related to each table. Sysindexes table stores statistics in association with tables.); and
the dynamic statistics include the first statistics (see e.g., col. 9, lines 15-22 for meta-data including statistics that exist for columns that potentially may need be accessed by the execution plan and additionally, the meta-data comprising a list of columns that need to be accessed but for which there have been no statistics generated and col. 11, line 56 – col. 12, line 6 for if no execution plan is located in cache at step 240, or an execution plan has become outdated and discarded at step 246, at step 242 meta-data being generated. The dynamic statistics generated during compilation of the second query include statistics generated during the first query about columns that potentially need to be accessed by the second query’s execution plan.). 
Ellis does not specifically disclose wherein: executing the first execution plan comprises generating first statistics about an operation; and the method further comprising storing, in association with the operation, the first statistics that indicate information about the operation. However, Burger teaches wherein:
executing the first execution plan comprises generating first statistics [resource usage] about an operation [step] (see e.g., [0019] for STEPINFO logging information about the execution steps for a given query including each step's estimated and actual resource usage. Executing a query comprises generating resource usage about a step.
the method further comprising storing, in association with the operation, the first statistics that indicate information about the operation (see e.g., [0019] for STEPINFO logging information about the execution steps for a given query including each step's estimated and actual resource usage. The resource usage about the step is stored in association with the step).
It would have been obvious to one of ordinary skill in the art before the invention of the claimed subject matter to modify the query optimization process of Ellis wherein: executing the first execution plan comprises generating first statistics about an operation; and the method further comprising storing, in association with the operation, the first statistics that indicate information about the operation, as taught by Burger, for the benefit of avoiding wasteful statistics collections that are not likely to remedy long query execution times (see e.g., Burger, [0022] and [0037]).

Response to Amendment
The objection to claim 8 has been withdrawn in light of Applicant’s amendment to said claim.
The 35 U.S.C. 112, second paragraph rejection of claim 6 has been withdrawn in light of Applicant’s amendment to said claim.
The 35 U.S.C. 103(a) rejection of claims 1-7 and 9-20 has been withdrawn in light of Applicant’s amendments to independent claims 1 , 8, and 14, and cancellation of claim 20.  

Response to Arguments
Applicant’s arguments, see pages 11-15 of Applicant’s Response, filed August 19, 2021, with respect to the rejections of claims 8 and 21 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ellis (US Patent No. 6,366,901) and Burger (US Publication No. 2010/0153431).

Allowable Subject Matter
Claims 1-5, 7, 9-17, and 19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ghosh et al. (US Publication No. 2005/0131879) for dynamic statistics including, for example, those statistics generated by performing dynamic sampling (using recursive SQL) for base tables which have no statistics, or selectivities generated for inline views (see [0063]). Applicant’s published specification recites that “[d]ynamic sampling is one source of dynamic statistics” (see [0210]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11-20-2021
/DARA J GLASSER/Examiner, Art Unit 2161      

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161